Citation Nr: 1309423	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-50 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to benefits for the cause of the Veteran's death as a result of treatment at a VA facility pursuant to 38 U.S.C.A. § 1151


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.  The appellant claims to be the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2011, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. The Veteran died in May 2007; the immediate cause of death as listed on the death certificate was hypoxic respiratory failure due to (or as a consequence of) pseudomonas bacteremia due to (or as a consequence of) status post chemo/radiation for lung cancer.

2.  The cause of the Veteran's death was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or an event that was not reasonably foreseeable



CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23,353-23,356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The appellant was supplied with a VCAA notice letter in April 2008 that informed her of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151, of how VA would assist in developing the claim, and her and VA's obligations in providing such evidence for consideration.  This letter did not provide information as to the substantiation of disability ratings and effective dates.  Nevertheless, the Board finds that no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  As the appellant's claim is herein denied, any deficiency of notice as to disability ratings and effective dates is rendered moot.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim and obtaining a VA opinion.  The Veteran's service treatment records and VA treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The appellant has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

In February 2011, the appellant provided testimony before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal.  The Veteran's representative solicited testimony that indicated that the appellant is aware of the evidence necessary to substantiate the claim by establishing that VA did not meet its duty of care to the Veteran.  The Board left the file open for 30 days to allow the appellant to submit additional evidence.  The Bryant requirements were thus met.

The Board observes that no VA opinion was requested by the AOJ.  However, in April 2012, the Board asked for an option from an infectious disease specialist within the Veteran's Health Administration (VHA).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  The specialist reviewed the claims file and noted relevant documents and events during the Veteran's hospitalization prior to his death and provided an opinion supported by a rationale based on the facts of the case and medical principles.  The Board notes that the specialist initially responded to the request in May 2012, and the Board sought clarification on two other occasions to make sure it had a complete answer from the specialist.  There is nothing to suggest that the specialist's opinion is not sufficiently based on the facts of the case or that she reached an arbitrary conclusion.  Additionally, VA provided the appellant with a copy of the opinions and allowed her an opportunity to respond to them.  The appellant responded she had nothing further to submit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the appellant's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claim.


II. Merits

The appellant claims entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, as due to treatment at a VA facility.  Specifically, she argues that the Veteran's infection with pseudomonas bacteremia was a result of failure by VA to follow proper sterilization procedures while he was hospitalized for respiratory treatment.  

At the February 2011 hearing, the appellant testified that she took the Veteran to the emergency room in April 2007, and that tests revealed he had damage to the right lung for which he had received radiation therapy.  She stated the doctor told her that the Veteran had been given too much radiation to that lung, which had caused him to get pneumonia.  The appellant noted the Veteran had spent 43 days in the hospital and that he developed the bacteria three days before he passed away.  She stated that she was told by a VA physician the infection was a "hospital-caused infection."  The appellant testified that during the hospitalization, she saw the feeding tube that had been inside the Veteran on the floor and that she asked the nurse if they reused that feeding tube.  The nurse told her yes.  The appellant stated this occurred within one week of the Veteran's passing.

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2012). 

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2012). 

Initially, the Board observes that while the Veteran may not have sustained an additional disability prior to death, his death alone constitutes such for the purposes of this claim.  However, while the Veteran's death may have resulted from an infection he contracted while hospitalized in a VA facility, the competent evidence of record does not demonstrate that VA's care, treatment, or examination caused the infection or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  

The Board notes that VA treatment records reflect that the Veteran was hospitalized in April 2007 for healthcare-associated pneumonia following his last round of chemotherapy and radiation for lung cancer.  Sputum cultures revealed a multi-organism infection.  Treatment notes indicate that the Veteran was recovering, but then developed pneumonia with different organisms present in his sputum.  Once again, he began to recover, but then he developed a fever, and blood cultures revealed a Pseudomonas infection.  He was placed on antibiotics, and his worsening O2 saturation and right lower lung infiltrate indicated Pseudomonas pneumonia.  His antibiotic regimen was changed, and he was transferred to ICU, where he was eventually intubated.  The family authorized a "Do Not Resuscitate" order, and he died six days after the Pseudomonas infection was initially discovered.  

The appellant contends that the Veteran's Pseudomonas infection was the result of failure by VA to follow proper sterilization procedures while he was hospitalized for respiratory treatment.  In particular, she cites an instance she witnessed in which the Veteran's feeding tube fell on the floor and was then replaced in his throat.  The Board notes that the appellant has not offered any other specific arguments with respect to the circumstances and quality of the Veteran's care with regard to his death.  

The appellant has not submitted any medical opinions in support of her claim.  The specialist from VHA supplied three statements.  With respect to the feeding tube, the physician noted that the usual nursing protocol for nasogastric (NG) tube placement is "a clean/not sterile procedure."  The plastic tube may be removed or readjusted in an individual patient, but the tubes are for use with only one patient.  She further noted that review of the Veteran's chart showed evidence of Pseudomonas in the blood and acute cholecystitis prior to his death from respiratory failure, and that NG tubes remained in the stomach and should have no impact on either of these infections.  

Additionally, the physician noted that the Veteran's treatment records showed suspected Pseudomonas pneumonia, which was treated with several antibiotics, and resulted in reduced O2 saturation and lung function.  Treatment then progressed to BIPAP and intubation in ICU.  The physician observed that the care provided for the Veteran followed the guidelines seen in the American Thoracic Society Guidelines for the Management of Adults with Hospital-Acquired Ventilator-Associated and Healthcare-Associated Pneumonia.  She also noted that the community at large is at risk for Pseudomonas pneumonia and bacteremia.  For these reasons, she found that the occurrence of pseudomonas bacteremia, and the facts of the case generally, did not indicate carelessness, lack of proper skill, error in judgment, or similar fault on the part of VA.  

As discussed, the appellant has not submitted any contradictory evidence except her own statements.  The appellant is competent to speak to the circumstances of the Veteran's care, such as a feeding tube falling on the ground.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether such circumstances led to the Veteran's death and whether they were the result of carelessness, lack of proper skill, error in judgment, or similar fault on the part of VA are questions for a medical professional with knowledge of proper medical care and procedures.  The competent evidence in this case shows that the Veteran's pneumonia infections were acquired during treatment, but it does not establish that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of death was an event that was not reasonably foreseeable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the appellant's claim of entitlement to benefits for the cause of the Veteran's death as a result of treatment at a VA facility pursuant to 38 U.S.C.A. § 1151.  Therefore, the claim must be denied. 

The Board regrets that a more favorable determination could not be made in the case.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to benefits for the cause of the Veteran's death as a result of treatment at a VA facility pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


